DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
With regards to claims 1-18 and 20, the claims recite in the preamble of claim 1 that the modified EMI shielding composite made by the method of claim 1 has “adjusted properties as compared to an original EMI shielding composite” and recites the ingredients of the original EMI shielding composite as comprising CNS fillers and a matrix material.  The claim is indefinite for two reasons. 
 First it is unclear as to whether one practicing the invention of claim 1 is required to make the original EMI shielding composite.  For the purposes of examination the positively recited method steps of forming the modified EMI shielding composite are interpreted as satisfying the method of claim 1 and the method of claim 1 is not interpreted as requiring actually forming the original EMI shielding composite.
Second the claim does not set forth the manner in which the original EMI composite is produced other than to say that the CNS fillers are distributed within the matrix material.  It is not specifically stated the manner in which the original EMI shielding is formed.  This issue is further compounded with each dependent claim as it is unclear if the original EMI composite is subject to the same limitations in the dependent claims.  For example dependent claim 13 comprises mixing a magnetic filler with the CNS filler.  Are the magnetic fillers of claim 13 also present in the original EMI composite?  Without knowing precisely the manner in which the original EMI composite is formed and the totality of the composition, the claim is indefinite for requiring a comparison between an 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 6-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smalley et al. (Pub No 2002/0046872) in view of Liang et al. (PN 7641829) and Gopalan et al. (PN 9327979).
Smalley teaches a method for preparing carbon nanotubes, in particular small ropes of single wall carbon nanotubes, in which the carbon nanotubes are coated in a polymeric encapsulant (Abstract, ¶ 0021).  Smalley teaches that the coating allows for high concentrations of nanotubes in bulk materials, and that the nanotubes may be treated to remove the polymer coating to restore the nanotubes such as by using a solvent for the polymer to remove the coating (¶ 0022, 0054).  Smalley teaches for example the formation of a bucky paper from the encapsulated nanotubes (¶ 0083-0085).  Smalley does not teach that the nanotubes are used to form an EMI shielding composite or that the nanotubes take the form of flakes or powders.
In a similar field of endeavor Liang teaches a method for bulk processing of carbon nanotubes (Abstract).  Liang teaches providing nanotubes including non-pristine nanotubes (col 4 ln 25-52) such as the modified nanotubes of Smalley and forming a macroscale article by cross-linking the nanotubes comprising a plurality of interwoven, entangled or glued nanoscale fibers (col 4 ln 54-58) interpreted to read upon cross-linked nanotubes.  Liang teaches forming a suspension with the nanotubes (col 5 ln 15-50) which as discussed in Smalley (¶ 0022) is improved due to the polymer encapsulation as well as the formation of a bucky paper (Fig. 1, col 5 ln 1-12).  Liang teaches subdividing the nanotubes into a powder (col 6 ln 65-col 7 ln 6).  Liang teaches that after chopping the 
Gopalan in a similar field of endeavor discusses the incorporation of nanotubes in composites due to their electronic properties (Abstract, col 1 ln 15-20).  Gopalan teaches that it was known in the art at the time the invention was effectively filed that should nanotubes be encapsulated in polymers during processing that the removal of the polymer encapsulation as the polymer can result in inter-tube energetic barriers and inferior network connections (col 1 ln 33-56).  Gopalan teaches that the removal of the polymer may be done using a solvent (col 2 ln 56-63) similar to the teaching of Smalley.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to remove the polymer encapsulation from the chopped nanotubes of Smalley in view of Liang prior to use in an EMI shielding composite as there is a reasonable expectation of success as discussed in Smalley as the removal of polymers following bulk processing was known to return the nanotubes to pristine, and there is motivation to do so as discussed in both 
With regards to the claim limitations regarding an “original EMI shielding composite”, the claim is not interpreted as requiring the formation of both the original EMI shielding composite and the modified EMI shielding composite.  The claim is interpreted as requiring that the modified EMI shielding composite would have adjusted properties as compared to a hypothetical original EMI shielding composite.  As the method of the prior art teaches performing all of the positively set forth method steps of providing cross-linked CNS filler encapsulated with polymer, removing the polymer encapsulation and embedding the CNS filler in a curable matrix to form an EMI shield the method of the prior art is interpreted to inherently provide an EMI shield with adjusted properties as compared to an original EMI shield.  NOTE: Where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Best, 
With regards to claim 2, Smalley teaches using a solvent to remove the encapsulant (¶ 0054).
With regards to claim 3, Smalley teaches that the particular solvent depends upon the chemical nature of the polymer used to encapsulate the nanotube (¶ 0054).  Smalley teaches using polyethylene glycol (¶ 0046) as a preferred water soluble polymer.  It would have been obvious to one of ordinary skill to thus use water.  
With regards to claim 6, Liang teaches that the subdividing may be continued and repeated until desired dimensions are achieved (col 7 ln 20-36).  Barring a showing of unexpected results it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to perform subdividing until 0.5-5 microns average size of CNS material remain through following the teachings of Liang.
With regards to claim 7, Smalley teaches that the nanotubes are electrical conductors with the encapsulant serving as an insulator (¶ 0029). 
With regards to claims 8 and 9, Smalley does not teach a specific limiting amount between the coating of the encapsulant and the nanotube.  Barring a showing of unexpected results it would have been obvious to one of ordinary skill to utilize 0.1-15% weight encapsulant for the carbon nanotubes through routine experimentation as no particular loading is required prompting said experimentation.
With regards to claim 10, Liang teaches using 1% nanotubes (Example 4).
With regards to claims 11-12, Liang teaches using epoxy cured by heat (col 8 ln 8-49).
With regards to claim 20, Smalley in view of Liang and Gopalan teaches a similar method of providing nanotubes encapsulated in a polymeric material, removing the polymeric material with a solvent and mixing the treated nanotubes with an epoxy material to form an EMI shielding composite.  The claimed difference in dielectric permittivity values would inherently be present in comparison to a dissimilar EMI shielding through using the same materials to perform the same method steps to produce a similar product.  NOTE: Where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smalley et al. (Pub No 2002/0046872) in view of Liang et al. (PN 7641829) and Gopalan et al. (PN 9327979) as applied to claim 1 above, and further in view of Hisashi et al. (Pub No 2010/0189625).
With regards to claims 4 and 5, Smalley teaches that a variety of polymers can be used (¶ 0046) and that the particular solvent is dependent upon the polymer (¶ 0054).  Smalley does not explicitly teach the use of polyurethane or polyamide.
Hisashi teaches that known polymers for binding nanotubes and in particular facilitating granulation include polyamide and polyurethane (¶ 0046) with known solvents including DMF and ethanol (col 5 ln 15-30, col 6 ln 30-33 of Liang).  It would have been obvious to one of ordinary skill to utilize known polymers for encapsulating the nanotubes as Smalley teaches using many different polymers prompting one of ordinary skill to look to related art, and the particular solvent used is taught to be dependent upon the chemistry of the particular polymer as it is required to be soluble.


Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smalley et al. (Pub No 2002/0046872) in view of Liang et al. (PN 7641829) and Gopalan et al. (PN 9327979) as applied to claim 1 above, and further in view of Miyazawa et al. (Pub No 2010/0108956).
With regards to claim 13, as discussed in Miyazawa it was known in the art at the time the invention was effectively filed that EMI shielding materials are known to not only include particulate fillers such as carbon nanotubes similar to the EMI material of Liang, but also other particulate fillers such as magnetic and/or dielectric particulate fillers (¶ 0022) in non-limiting amounts (¶ 0027-0028) 
With regards to claims 14 and 15, the particular amount of particulate as discussed in Miyazawa increased amounts improve EMI performance, and as such it would have been obvious to one of ordinary skill to utilize 30-90% or 50-80% magnetic filler through routine optimization of the result effective variable.
With regards to claim 16, Miyazawa teaches that known magnetic filler comprises ceramic magnetic ferrite (magnetite ¶ 0022).
With regards to claim 17, as discussed in Miyazawa it was known in the art at the time the invention was effectively filed that EMI shielding materials are known to not only include particulate fillers such as carbon nanotubes similar to the EMI material of Liang, but also other particulate fillers such as magnetic and/or dielectric particulate fillers (¶ 0022) in non-limiting amounts (¶ 0027-0028) as increasing EMI shielding particulate materials serves to increase EMI shielding performance.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to include known additional EMI particulates such as dielectric filler as doing so improves EMI performance.  The particular amount of particulate as discussed in Miyazawa increased amounts improve EMI performance, and as such it would have been obvious to one of ordinary skill to utilize 50-90% dielectric filler through routine optimization of the result effective variable.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smalley et al. (Pub No 2002/0046872) in view of Liang et al. (PN 7641829) and Gopalan et al. (PN 9327979) and Miyazawa et al. (Pub No 2010/0108956) as applied to claim 17 above, and further in view of Tamboli et al. (NPL – Polymethyl methacrylate (PMMA)-bismuth ferrite (BFO) nanocomposite: low loss and high dielectric constant materials with perceptible magnetic properties).
With regards to claim 18, Smalley and Liang in view of Miyazawa as applied to claim 17 above teaches a method for forming an EMI shielding material which includes magnetic particles and dielectric particles in addition to carbon nanotubes, but does not explicitly teach the use of bismuth ferrite.
Tamboli teaches that bismuth ferrite is a well investigated material that possesses a high dielectric constant and is suitable for use in EMI shielding composites by being embedded in a polymer matrix (pg 13232-13233).  It would have been obvious to one of ordinary skill to utilize a known dielectric and magnetic material such as bismuth ferrite for inclusion in the EMI shielding of Smalley and Liang in view of Miyazawa as doing so utilize a known additive for its intended purpose presenting a reasonable expectation of success, and yielding predictable results.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/GALEN H HAUTH/Primary Examiner, Art Unit 1742